                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §     CASE NO. 2:18-CR-11-1 -JRG-RSP
                                                §
 DONERICK DAMON MCCRAY                          §


              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                       FINDING DEFENDANT GUILTY
                       PURSUANT TO RULE 11 (c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty under the provisions of

Rule 11(c)(1)(C) to Count 3 of an indictment charging defendant with a violation of 21 U.S.C. §§

841(a)(1) and 841 (b)(1)(B), Possession with the Intent to Distribute Methamphetamine. Having

conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate

Judge recommends that the Court accept the defendant=s guilty plea, reserving to the District Judge

the option of rejecting the Plea Agreement if, after review of the presentence report, the agreed

sentence is determined not to be the appropriate disposition of the case. The parties waived their

right to file objections to the Findings of Fact and Recommendation. The Court is of the opinion

that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on February 15, 2019 are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 3 of the indictment in the above-numbered cause, reserving to the

District Judge the option of rejecting the Plea Agreement if, after review of the presentence report,
the agreed sentence is determined not to be the appropriate disposition of the case.

        So Ordered this
        Mar 8, 2019




                                                 2
